Citation Nr: 0946007	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than October 12, 
1994 for a permanent and total disability rating for pension 
purposes.


REPRESENTATION

Veteran represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1965 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in October 
and November 1995 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2008.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

By way of background, the Veteran's claim was last remanded 
for further procedural and evidentiary development in January 
2005.  After completing the requested development to the 
extent possible, the RO readjudicated the claim, as reflected 
by a December 2005 rating decision, an October 2007 statement 
of the case, and a January 2008 supplemental statement of the 
case.  Because the benefit sought has not been granted in 
full, the claim has been returned to the Board.


FINDINGS OF FACT

1.  Entitlement to a permanent and total rating for pension 
purposes was denied by the RO in a September 1976 rating 
decision.  The Veteran was notified of the decision in 
October 1976 and did not file a timely notice of 
disagreement; thus, the September 1976 decision is final.

2.  The Veteran subsequently filed a formal claim for pension 
benefits that was received on October 12, 1994.

3.  An October 12, 1993 VA treatment record reflects the 
Veteran's psychiatric disability and related interference 
with employment, and it is therefore construed as an informal 
claim for a permanent and total disability rating for pension 
purposes.

4.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to a permanent and 
total rating for pension purposes between September 1976 and 
October 1993.


CONCLUSION OF LAW

The legal criteria for an effective date of October 12, 1993, 
for the grant of a permanent and total rating for pension 
purposes have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.157(b)(1), 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with 
respect to establishing entitlement to benefits and a duty to 
assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran was 
informed of the law and regulations governing the assignment 
of effective dates in an August 2006 letter, and the 
Veteran's claim was subsequently readjudicated, as reflected 
in an October 2007 statement of the case and a January 2008 
supplemental statement of the case.  Accordingly, any notice 
errors are therefore rendered harmless, and the Veteran's 
appeal may be adjudicated without remand for further 
notification.

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issue on appeal has been obtained.  The Veteran's claims file 
reflects the RO's numerous attempts to obtain the VA 
treatment records identified by the Veteran as relevant, and 
all available treatment records have been obtained.  The 
Veteran was also provided with two appropriate VA 
examinations during the pendency of his claim, and the 
Veteran testified at a hearing before the undersigned 
Veterans Law Judge.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

II. Earlier Effective Date Determination for Pension Benefits

Disability pension will be paid to each Veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct. 38 U.S.C.A. §§ 1502, 1503, 
1521.  All Veterans who are basically eligible and who are 
unable to secure and follow a substantially gainful 
occupation by reason of disabilities which are likely to be 
permanent shall be rated as permanently and totally disabled.  
38 C.F.R. § 4.17.  

Governing regulation provides that the effective date of an 
award of disability pension may not be effective prior to the 
date entitlement arose.  38 C.F.R. § 3.400(b).  The effective 
date of awards based upon reopened claims will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(r).  Once a formal 
claim for pension has been denied for the reason that the 
disability was not shown to be permanently and totally 
disabling, the report of hospitalization or outpatient 
treatment by the VA will be accepted as an informal claim to 
reopen the previously-denied pension claim.  In this 
situation, the date of the VA medical record will be accepted 
as the date of receipt of the claim provided a claim for the 
benefit sought is received within one year of the date of the 
VA medical record.  38 C.F.R. § 3.157(b)(1).

The Veteran first sought a permanent and total disability 
rating for pension purposes in August 1976, and his claim was 
denied by a September 1976 rating decision that relied on the 
Veteran's August 1976 discharge summary from his VA 
psychiatric in-patient treatment, which included a statement 
by the Veteran's treating VA psychiatrist that the Veteran 
was able to work.  The Veteran failed to appeal this 
decision.

The Veteran filed another formal pension claim that was 
received on October 12, 1994.  The Board notes that this 
October 1994 claim is the only submitted claim of record 
since 1976.  The Veteran's pension claim was subsequently 
granted effective the date of receipt of this claim.  When 
granting the Veteran's claim and assigning this effective 
date, the RO relied on a VA examiner's opinion that the 
Veteran has had a long-standing psychiatric disability that 
has interfered with his ability to procure and maintain 
employment.

The Veteran contends that the effective date for his pension 
award should be retroactive to the date he filed his initial 
pension claim in 1976.  At his Board hearing, the Veteran 
testified that he had made inquiries about the status of his 
pension claim in the approximate 20 years since the time he 
initially filed his claim in 1976 and when he re-filed in 
1994 and was told that he did not need to file another claim 
as his initial 1976 claim was still pending.

The Board notes that because the Veteran failed to initiate 
an appeal of the September 1976 rating decision denying his 
initial pension claim, that claim became final.  See 
38 C.F.R. § 20.1103.  Once a claim becomes final, the only 
basis for challenging the decision is a motion to revise the 
decision based on clear and unmistakable error, and the 
Veteran has not alleged that the September 1976 rating 
decision was clearly and unmistakably erroneous.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

However, pursuant to the provisions of 38 C.F.R. 
§ 3.157(b)(1), outlined above, a VA treatment record may be 
used to establish an effective date for pension benefits in 
cases where pension benefits were previously denied on the 
basis that the disability was not permanently and totally 
disabling.  However, this provision is only applicable when 
the VA treatment was rendered within one year of the date of 
receipt of an actual claim for pension benefits.

An October 12, 1993 VA psychological treatment record 
reflects the Veteran's discouragement regarding his lack of 
progress in his efforts to alter his work behavior (a 
September 1993 treatment record notes to the Veteran's 
inability to maintain employment).  The record also reflects 
the treating psychologist's impression that the Veteran 
suffered from depression and PTSD symptomology secondary to 
multiple traumas and that the Veteran, who had already been 
prescribed Vistavil (an anti-anxiety medication) at that 
time, was referred to psychiatric services for prescription 
of an anti-depressant medication.

The Board finds that this October 12, 1993 treatment record 
satisfactorily evidences the source of the Veteran's 
unemployability, his long-standing psychiatric disability, 
and therefore accepts this record as an informal claim for 
pension benefits, as the Veteran's formal claim was received 
on October 12, 1994 within one year of the date of this 
treatment.  See 38 C.F.R. § 3.157(b)(1).  Accordingly, an 
effective date as of the date of this VA outpatient treatment 
record, October 12, 1993, is assigned.


ORDER

An effective date of October 12, 1993, for the award of 
permanent and total disability for pension purposes is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


